Citation Nr: 0024214	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  91-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from March 1967 to December 
1970

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Offices in Detroit, Michigan, and Cleveland, 
Ohio.  In a rating decision dated in September 1987, the 
Detroit RO denied service connection for multiple sclerosis 
(MS).  The veteran appealed, and in a decision dated in April 
1996, the Board denied the claim.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a joint motion for remand filed with the Court 
in April 1997, the parties stated that the veteran had 
decided not to pursue a claim for service connection for MS 
before the Court at this time.  In the joint motion, the 
parties requested that the Court remand the case to the Board 
with regard to the issue of entitlement to service connection 
for peripheral neuropathy as secondary to Agent Orange 
exposure.  In its May 1997 order, the Court granted the 
motion to remand the appeal to the Board and vacated the 
April 1996 Board decision.  In June 1998, the Board remanded 
the issue of entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange to the RO for 
development and adjudication.  The veteran has perfected his 
appeal as to entitlement to service connection for peripheral 
neuropathy, and that issue is now before the Board.  

While the case was in remand status, the veteran's attorney 
submitted a letter from a private physician concerning the 
etiology of the veteran's MS.  The RO treated this as an 
attempt to reopen the claim for service connection for MS 
noting that in the joint motion for remand submitted to the 
Court in April 1997 the parties had stated that the veteran 
had decided not to pursue a claim for service connection for 
MS before the Court at that time.  Although the RO regarded 
the April 1996 Board decision denying service connection as a 
final decision, the Board notes that in its May 1997 order, 
the Court expressly vacated the Board decision.  The claim 
for service connection for MS thus continues as a pending 
claim before the Board.  The Board addresses that issue and 
the issue of entitlement to service connection for peripheral 
neuropathy in the decision that follows.  

FINDINGS OF FACT

1.  The claim for service connection for peripheral 
neuropathy is not plausible.  

2.  Symptoms of the veteran's MS were first present during 
active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  MS was incurred in active service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is seeking service connection for 
MS and contends that the medical evidence shows that his 
peripheral neuropathy is a symptom of the MS.  The veteran 
argues that the medical evidence of record supports his 
contention that his difficulty walking and marching during 
service were symptoms of his MS, which was first diagnosed in 
the early 1980s.  

Background

The veteran's service medical records are negative for 
complaint, finding or diagnosis of MS or peripheral 
neuropathy and do not show that the veteran sought treatment 
for complaints regarding gait problems such as difficulty 
walking or marching.  

Clinical notes from a private physician dated from March 1973 
to September 1981 show that in August 1981 the veteran was 
seen with complaints of right-sided weakness and slight 
slurring of his speech.  He was hospitalized from August 1981 
to September 1981, and the discharge summary from Fairview 
General Hospital shows that the veteran gave a 3-day history 
of slurred speech, difficulty writing and reported favoring 
the right leg when walking.  He reported that 3 years earlier 
he had decreased vision in the right eye, which cleared over 
a period of a week.  After examination and laboratory tests, 
the final diagnosis was probable multiple sclerosis.  

At a VA neurology examination in July 1987, the veteran 
reported that while in service, in training camp, he had an 
episode in which he had difficulty with marching.  He was 
unable to fulfill the standards required for marching at the 
time and this was presumed to be due to a problem with 
coordination of his gait.  The veteran said this problem 
never fully resolved although he continued in the service 
with service in Vietnam.  The veteran also informed the 
physician of the temporary vision problem in 1979.  The 
physician also noted that the veteran had been hospitalized 
in 1981 because of difficulty walking, writing and speaking; 
he noted the laboratory test results and the impression of 
probable MS.  After examination of the veteran, the VA 
neurologist stated that from the history and hospital tests, 
it seemed most likely that the veteran had MS.  The physician 
stated that it was possible that the veteran's first attack 
occurred while he was in service and was manifest by 
difficulty walking so that he was unable to march 
satisfactorily.  

The record also contains statements by Vilnis A. Ciemins, 
M.D., and James M. Voci, M.D.  In a November 1988 statement, 
Dr. Ciemins reported that he had known the veteran since 1981 
and that the veteran carried a diagnosis of probable MS.  In 
his undated correspondence, received by VA in December 1989, 
Dr. Voci reported that he had been asked to evaluate the 
veteran and to provide a second opinion regarding the 
veteran's MS diagnosis.  Dr. Voci noted that the veteran had 
a transient episode of diminished vision in the right eye in 
the late 1970s and experienced other symptoms in 1981.  He 
also noted that the veteran had a vague history of transient 
episodes of paresthesia, weakness and slurred speech, none of 
which was evaluated, but which may have represented 
additional attacks of MS.  After examination, Dr. Voci stated 
that by history and exam, the veteran would certainly qualify 
for a diagnosis of clinically definite MS.  

At a VA neurology examination in July 1995, the veteran 
complained of numbness of both lower extremities from his 
knees down.  He also complained of constant, non-throbbing 
pain in both legs associated with a burning sensation in the 
bottom of both feet.  After examination, the diagnoses were 
multiple sclerosis and rule out peripheral neuropathy.  The 
physician stated that the examination findings could be 
consistent with a peripheral poly-neuropathy.  He said that 
in order to initiate work-up, he had ordered an 
electromyography (EMG) study and a nerve conduction velocity 
(NCV) test.  A VA progress note shows that those tests were 
conducted in September 1995, and the impression was normal 
EMG/NCV studies.  The reporting physician stated there was no 
definite electrophysiologic evidence of peripheral 
neuropathy.  

In an October 1995 addendum to the report of the July 1995 VA 
neurology examination, the physician stated that by history 
the veteran had symptoms suggestive of neurologic impairment 
while he was in service.  He observed that these symptoms 
were never explained or an etiology determined at the time 
the veteran was in service.  He noted that the veteran was 
shown to have probable MS after other symptoms appeared and 
after other tests were performed.  The physician stated that 
given this, it was most reasonable and very likely that the 
symptoms the veteran experienced during service were indeed 
related and due to MS.  The physician stated that if 
appropriate tests had been available at that time, they would 
likely have confirmed this.  

In a letter dated in September 1999, Jeanette S. Porubovich, 
M.D., stated that she had first seen the veteran in February 
1999, and he reported that he had been diagnosed with MS in 
1980 and had continued to have intermittent lower extremity 
numbness and tingling since then.  Dr. Porubovich stated that 
it appeared that the veteran's symptoms of "large" 
extremity numbness and tingling would most likely be 
secondary to his MS.  Dr. Porubovich stated that based on 
review of old records, it would be possible that some of the 
veteran's symptoms during his years in service, specifically 
difficulty with walking and marching, would also be 
consistent with his diagnosis of MS.  She said it also 
appeared from the old records that the veteran had several 
bouts of numbness and tingling and gait disturbances leading 
to the diagnosis of MS in 1981, and she said it would also 
appear to be consistent with the paresthesia that he noted in 
the lower extremities in July 1995 at VA.  Dr. Porubovich 
stated that as to the likelihood that the veteran's MS was 
related to his exposure to Agent Orange during service, this 
was really not her area of expertise and she was not able to 
render an opinion on this matter.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  Service connection may also 
be granted for MS if it becomes manifest to a degree of 10 
percent or more within seven years of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000), service connection 
may be granted for acute and subacute peripheral neuropathy 
on a presumptive basis if the veteran was exposed to an 
herbicide agent in service.  The regulation states that the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley, the 
Federal Circuit went on to state that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low, and its opinion 
in Epps did not change that.  A claim also may be well 
grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  



Peripheral Neuropathy

The only evidence of peripheral neuropathy is the report of 
the July 1995 VA examination in which the diagnoses included 
rule out peripheral neuropathy.  Follow-up tests showed no 
definite electophysiologic evidence of peripheral neuropathy.  
In the absence of a diagnosis of peripheral neuropathy, with 
evidence relating it to service, either based on exposure to 
herbicides or otherwise, the claim for service connection for 
peripheral neuropathy is not plausible and therefore not well 
grounded.  

Multiple Sclerosis

The claim for service connection for MS is well grounded.  
The Board is also satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.  The post-service medical evidence described 
earlier shows that the veteran was initially diagnosed as 
having MS in 1981, more than seven years after his separation 
from service.  Although this is beyond the period that would 
allow service connection on a presumptive basis, the record 
contains medical opinions linking the diagnosis to symptoms 
the veteran reports were present in service.  There is no 
indication that the veteran has medical training of any sort, 
nor does he claim medical expertise.  However, even as a 
layman, he is competent to report observable symptoms, in 
this case, gait abnormalities, which he states were first 
present in service even though they are not documented in the 
service medical records.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board accepts the veteran's 
statements as credible.  In this regard, the Board notes that 
the record shows the veteran to be a reliable historian as 
the service medical records do corroborate his reports that 
he was seen with complaints of fever and constipation on 
various occasions in service.  Both VA and private physicians 
have cited the veteran's walking and marching problems in 
service as manifestations of MS, and on this basis the Board 
finds symptoms of the veteran's MS were first present during 
active service and concludes that MS was incurred in active 
service.  

ORDER

Service connection for peripheral neuropathy is denied.  

Service connection for multiple sclerosis is granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

